IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                                      NO. AP-76,491



                            ANTHONY BARTEE, Appellant

                                             v.

                                THE STATE OF TEXAS

        ON DIRECT APPEAL FROM CHAPTER 64 DNA PROCEEDINGS
                    FILED IN CAUSE NO. 1997-CR-1659
                IN THE 175 TH JUDICIAL DISTRICT COURT
                             BEXAR COUNTY

       Per Curiam.

                                      OPINION

       This is a direct appeal of the trial court’s ruling in Texas Code of Criminal

Procedure Chapter 64 DNA proceedings filed in the 175 th Judicial District Court of Bexar

County, Cause No. 1997-CR-1659, styled The State of Texas v. Anthony Bartee.

Because appellant failed to comply with Texas Rule of Appellate Procedure 26.3, he has

failed to timely perfect his appeal. The appeal is, therefore, dismissed as untimely.

Do not publish
                              Bartee – 2

Delivered:   March 16, 2011